Exhibit 10(g)(2)

Execution Copy

AMENDMENT NO. 3 dated as of June 29, 2007 (this “Amendment No. 3”) among NewStar
Structured Finance Opportunities II, LLC (the “Issuer”), NewStar Financial,
Inc., as limited recourse provider (the “Limited Recourse Provider”), MMP-5
Funding, LLC, Fenway Capital, LLC, Fenway Funding, LLC, Natixis Financial
Products Inc., as agent for the Investors (in such capacity, together with its
successors in such capacity, the “Investor Agent”) and U.S. Bank National
Association, as trustee (in such capacity, together with its successors and
assigns, the “Trustee”).

Reference is made to the Note Purchase Agreement dated as of March 21, 2006 (as
amended, modified and/or supplemented prior to the effectiveness hereof, the
“Note Purchase Agreement”) among NewStar Structured Finance Opportunities, LLC
(“SPV I”), the Limited Recourse Provider, MMP-5 Funding, LLC, as Swingline
Investor, the Investors party thereto, the Investor Agent and the Trustee.

Reference is also made to the Assignment and Assumption Agreement dated as of
the date hereof between SPV I and the Issuer, pursuant to which SPV I
contributed and assigned all of its assets to the Issuer and the Issuer assumed
all of SPV I’s obligations under the Note Purchase Agreement and the other
Financing Documents.

The parties to the Note Purchase Agreement wish to amend the Note Purchase
Agreement to the extent provided herein. Accordingly, the parties hereto hereby
agree as follows:

Section 1. Definitions. Terms used but not defined herein have the respective
meanings given to such terms in the Note Purchase Agreement or, if not defined
therein, in the Security Agreement.

Section 2. Amendments to Note Purchase Agreement. Effective as of the date
hereof, but subject to the execution and delivery of this Amendment No. 3 by
each of the intended parties hereto, the Note Purchase Agreement shall be
amended as follows:

(a) Section 1.1 of the Note Purchase Agreement is hereby amended by restating
the definition of Reinvestment Period as follows:

“Reinvestment Period” means the period from the Closing Date to and including
the earliest to occur of (a) the later of (i) the date which falls 18 months
after the Closing Date and (ii) the date which is five Business Days after the
Investor Agent provides written notice to the Issuer, the Trustee and the
Collateral Manager of the termination of the Reinvestment Period, (b) the date
on which the Commitments terminate under Section 6.2, and (c) the CDO Closing
Date.

(b) A new Section 2.1(c) is hereby added to the Note Purchase Agreement as
follows:



--------------------------------------------------------------------------------

(c) Sale of Undivided Interests. In addition to, and without in any way limiting
the assignments and pledges under the Security Agreement (each of which remains
in full force and effect), and for good and valuable consideration, the receipt
and sufficiency are hereby acknowledged by the parties hereto, the Issuer hereby
sells and assigns to the Investor Agent, for the benefit of the Investors, a
undivided percentage ownership interest equal to the Advance Ratio (as defined
below) at the time of determination in (i) each Collateral Debt Security held by
the Issuer from time to time and (ii) all Collections will respect thereto and
(iii) all Eligible Investments, Cash and Underlying Instruments and other
proceeds of each such Collateral Debt Security. The Advance Ratio (the “Advance
Ratio”) shall equal, at any date of determination, a fraction (i) the numerator
of which is the aggregate principal amount of the Advances outstanding at such
time and (ii) the denominator of which is the Principal Collateralization Amount
at such time. The undivided ownership interests held by the Investor Agent, on
behalf of the Investors, shall be released at the time and in the circumstances
when the Trustee’s security interests are released or required to be released
under the Financing Documents.

(c) Section 2.8(e) of the Note Purchase Agreement is hereby amended and restated
as follows:

(e) The Issuer may, upon at least one Business Day’s notice from the Issuer (or
the Collateral Manager on behalf of the Issuer) to the Investor Agent and the
Trustee, prepay all or any portion of the Advances specified in such notice from
Interest Proceeds and/or Principal Proceeds by paying the principal amount to be
prepaid on the date of such prepayment and shall pay on the next succeeding
Payment Date following the Due Period in which such prepayment is made all
accrued interest thereon to the date of prepayment and any amount due pursuant
to Section 2.12. Each partial prepayment under this Section 2.8(e) shall be in
an aggregate principal amount of $50,000 or an integral multiple of $25,000 in
excess thereof unless the prepayment is made on a Payment Date, in which case
there is no minimum prepayment but any prepayment must be in integral multiples
of $1,000.

(d) A new clause (i) is hereby added to Section 2.8 of the Note Purchase
Agreement as follows:

In addition to the Issuer’s rights pursuant to Section 2.8(e), NewStar shall
have the right (upon at least one Business Day’s notice to the Investor Agent
and the Trustee), at any time following the reduction of the outstanding
principal amount of the Advances to a level that is less than or equal to ten
percent (10%) of the original Commitment, to reduce the aggregate amount of the
Commitments to zero and to repay all, but not less than all, of the then
outstanding Advances. The purchase price in respect thereof shall be an amount
equal to all Obligations as of the date of such repayment (including the
outstanding principal amount of all the Advances), plus all accrued and unpaid
expenses and other amounts owing to the Investor Agent, the Trustee, the
Custodian and any Hedge Counterparty.



--------------------------------------------------------------------------------

(e) A new clause (j) is hereby added to Section 2.8 of the Note Purchase
Agreement as follows:

Notwithstanding anything contained in this Agreement or any other Financing
Document, at any time on one occasion on or after June 27, 2007, the Investor
Agent, acting at the direction of the Required Investors, shall have the right
to require the Issuer to repay the unpaid principal amount of all Advances
together with all accrued and unpaid interest, fees and other amounts
outstanding under this Agreement in connection with the refinancing of the
Advances together with all accrued and unpaid interest, fees and other
Obligations outstanding under this Agreement on terms mutually acceptable to the
Investor Agent and the Issuer (whose consent shall not be unreasonably
withheld). The Investor Agent shall provide the Issuer, the Collateral Manager
and the Trustee with not less than 90 days (or such shorter period of time as
may be agreed to by the Issuer) written notice of the exercise of such right. On
the date fixed for such repayment, the Issuer shall pay to the Trustee the
outstanding principal amount of all Advances, all accrued and unpaid interest
and fees owing to the Investors, the Swingline Investor and the Investor Agent,
and all accrued and unpaid expenses and other amounts owing to the Investor
Agent, the Trustee, the Custodian and any Hedge Counterparty through the date of
such prepayment (collectively, the “Redemption Amount”) shall be paid in full.
Upon payment of the Redemption Amount, this Agreement and the other Financing
Documents shall terminate and all security interests of the Trustee, the
Custodian, the Investor Agent, the Investors, the Swingline Investor and any
other person in the Collateral shall terminate.

Section 3. Consent; Agreement.

(a) Notwithstanding anything contained in the Note Purchase Agreement or any
other Financing Document to the contrary, the Investor Agent and the Investors
hereby consent to the sale by the Issuer to NewStar or an Affiliate thereof for
Cash of Collateral Debt Securities having a Principal Balance equal to
$56,600,000.

(b) Notwithstanding anything contained in the Note Purchase Agreement or any
other Financing Document to the contrary, the Swingline Amount shall be zero
($0) and the Swingline Investor shall have no obligation to make Swingline
Advances, and Swingline Advances shall not be made, unless the Investor Agent,
the Swingline Investor and the Issuer otherwise agree in writing.

(c) Notwithstanding anything contained in the Note Purchase Agreement or any
other Financing Document to the contrary, the Issuer shall not acquire any
Collateral Debt Securities after the date hereof.

Section 4. Representations and Warranties. The Issuer represents and warrants to
each Investor, the Investor Agent, the Trustee and the Custodian that after
giving effect to this Amendment No. 3, that (a) no Default shall have occurred
and be continuing and (b) the representations and warranties of the Issuer
contained in the Note Purchase Agreement and each of the other Financing



--------------------------------------------------------------------------------

Documents shall be true and correct, except where such representation or
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct as so qualified as of
such date (unless stated to relate solely to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date).

Section 5. Continuing Effectiveness. Except as amended hereby, the Note Purchase
Agreement shall remain unchanged and in full force and effect, and each
reference to the Note Purchase Agreement in the Financing Documents shall be
deemed to be a reference to the Note Purchase Agreement as amended hereby.

Section 6. Counterparts. This Amendment No. 3 may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page of this Amendment No. 3 by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 7. Governing Law. This Amendment No. 3 shall be construed in accordance
with and be governed by the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed as of the day and year first above written.

 

NEWSTAR STRUCTURED FINANCE

OPPORTUNITIES II, LLC

  By:  

/s/ John J. Frishkopf

  Name:   John J. Frishkopf   Title:   Treasurer  

NEWSTAR FINANCIAL, INC.

as Limited Recourse Provider

  By:  

/s/ John J. Frishkopf

  Name:   John J. Frishkopf   Title:   Treasurer  

MMP-5 FUNDING, LLC

as Investor and Swingline Investor

  By:  

/s/ Bernard J. Angelo

  Name:   Bernard J. Angelo   Title:   Vice President  

FENWAY CAPITAL, LLC

as Investor

  By:  

/s/ Bernard J. Angelo

  Name:   Bernard J. Angelo   Title:   Vice President  



--------------------------------------------------------------------------------

FENWAY FUNDING, LLC

as Investor

  By:  

/s/ Bernard J. Angelo

  Name:   Bernard J. Angelo   Title:   Vice President  

NATIXIS FINANCIAL PRODUCTS, INC.

as Investor Agent

  By:  

/s/ Ralph J. Inglese

  Name:   Ralph J. Inglese   Title:   Managing Director   By:  

/s/ Christopher Hayden

  Name:   Christopher Hayden   Title:   Managing Director  

U.S. BANK NATIONAL ASSOCIATION

as Trustee

  By:  

/s/ Ralph J. Creasia

  Name:   Ralph J. Creasia   Title:   Vice President   By:  

/s/ Mark P. Sullivan

  Name:   Mark P. Sullivan   Title:   Vice President  